IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,272 & AP-76,273




EX PARTE JAMES EDWARD MOTT, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 33092CR & 33093CR IN THE 40TH DISTRICT COURT
FROM ELLIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary
of a habitation, sentenced to eighty years’ imprisonment, and tampering with evidence, sentenced
to five years’ imprisonment. 
            Applicant contends that his counsel rendered ineffective assistance because she failed to
timely file a notice of appeal. 
            The trial court has determined that trial counsel failed to timely file a notice of appeal.  We
find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeals of the
judgment of convictions in Cause Nos. 33092CR and 33093CR from the 40th  Judicial District Court
of Ellis County.  Applicant is ordered returned to that time at which he may give written notice of
appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall
be calculated as if the sentence had been imposed on the date on which the mandate of this Court
issues.  We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps
to file written notice of appeal in the trial court within 30 days after the mandate of this Court issues.
 
Delivered: January 13, 2010
Do Not Publish